DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received October 12, 2022
Claims 1-8 are pending.
The previous claim objections have been withdrawn in light of the amendments.
The core of the previous prior art rejections have been maintained with slight changes made in light of the amendment.  
All changes to the rejection are necessitated by the amendment.  Thus, the action is final.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Each of the anode plate and cathode plate contains an active area (see claim 1, lines 2-3).  However, it is referred to in the singular and without any relational terms (i.e. respective) several times within claims 1-2 (in claim 1, six times (see lines 6, 15-16, 24, 26; in claim 2, one time (line 2)).  Consistency in number and/or clear relationship of the respective parts should be present.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0145352 (Kondo et al.) in view of US 2008/0131755 (Lee et al.) and US 2007/0254203 (Ishida et al).
	As to claim 1, Kondo et al. teach of a bipolar plate (separator) for a fuel cell, comprising: an anode plate (upstream separator [30]) and a cathode plate (corresponding, adjacent downstream separator [60]) each of the anode plate and the cathode plate having an active area (area associated with main flow passages [43]) and two inactive areas; 
	wherein each inactive area includes a supply area with two main gas ports for supply or discharge of reaction gases and a coolant main port for supply or discharge of coolant (left side - with supply or discharge manifolds of the main gases and coolant [12, 22, 15]); and right side - with supply or discharge manifolds of the main gases and coolant [13, 23, 14]) (fig. 2; para 0038, 0040, 0042), and a distribution area (outlet flow passages [45] and branch flow passages [40]) for connecting the two main gas ports and the coolant main port to the active area (main flow passages [43], via convergence flow passages [44] (fig. 2; para 0042;  additionally – although only the anode plate/upstream separator [30] is shown/described, para 0111 and 0113 indicates the same structure applies to the downstream separator, and thus the same structure would be present);
	the anode plate and the cathode plate being formed and arranged one over the other such that the anode plate has open anode gas channels (hydrogen flow passages [10A]) facing away from the cathode plate and the cathode plate has open cathode gas channels facing away from the anode plate, and that closed coolant channels are formed on the sides of the anode plate and the cathode plate that face one another (note: para 0111 and 0113 indicates the same structure applies to the downstream separator; general flow and structure matching that claimed indicated in para 0033-0040, but it is indicated that the coolant is not specifically shown);
	wherein the anode gas channels and the cathode gas channels are routed with no overlap from the main gas ports at a first end of the bipolar plate through the distribution area (outlet flow passages [45] and branch flow passages [40]) at the first end of the bipolar plate and lead into the active area (main flow passages [43], via convergence flow passages [44] ) on opposite sides of the bipolar plate, are diverted within the active area and are distributed across the width of the active area (note: para 0111 and 0113 indicates the same structure applies to the downstream separator; and thus the corresponding structure of fig. 2 would also be applicable to the cathode plate; thus one main port would route from [12] (as seen in fig. 2), while the other main port routes from manifold [13]).
	wherein the anode gas channels and the cathode gas channels are diverted toward the distribution area (towards manifolds [12], [22], [15] of fig. 2; again note: para 0111 and 0113 indicates the same structure applies to the downstream separator; and thus the corresponding structure of fig. 2 would also be applicable to the cathode plate);
	Kondo et al. do not teach (a) the coolant channels branch in the distribution areas and are diverted towards the anode gas channels and towards the cathode gas channels and overlap with the anode gas channels and the cathode gas channels in a region of overlap and (b) are diverted collectively such that the coolant channels, together with the anode gas channels and the cathode gas channels, lead into the active area with no overlap, and such that the coolant channels alternate and run parallel with said anode gas channels and cathode gas channels through the active area. 
	With respect to (a): Lee et al. teach the coolant channels branch in the distribution area and are diverted towards the anode gas channels and towards the cathode gas channels and overlap with the anode gas channels and the cathode gas channels in a region of overlap (see fig. 7B, where the cooling water communication passageway [13c] are seen to branch towards in the distribution area towards the oxygen communication and passageway [13a] and hydrogen communication passageway [13b], so overlap could occur in active area, but do not overlap at the distribution area (figs. 7A-7D)).  The combination of Lee et al.’s coolant channels regarding the coolant channels branch in the distribution area and are diverted towards the anode gas channels and towards the cathode gas channels and overlap with the anode gas channels and the cathode gas channels in a region of overlap with Kondo et al. would yield the predictable result of providing cooling to the system (as Kondo et al. teaches the use of cooling channels but does not show a specific structure).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) combine the cooling channels of Lee et al. (coolant channels branch in the distribution area and are diverted towards the anode gas channels and towards the cathode gas channels and overlap with the anode gas channels and the cathode gas channels in a region of overlap) with Kondo et al., as the combination would yield the predictable result of providing cooling to the system.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	With respect to (b): Ishida et al. teach the cooling channels, anode gas channels, and the cathode gas channels are diverted collectively such that the coolant channels, together with the anode gas channels and the cathode gas channels, lead into the active area with no overlap and such that the coolant channels alternate and run parallel with said anode gas channels and cathode gas channels through the active area (figs. 6 and 9 shows a diversion of reactant gas, the break of area between reaction gas holes [62a] and [62b] (fig. 9) constitute an active area provision with no overlap due to the break therein; figs. 8 and 10 show a parallel relationship of the anode gas, cathode gas, and coolant channels).  The motivation for using Ishida et al.’s flow (the cooling channels, anode gas channels, and the cathode gas channels are diverted collectively such that the coolant channels, together with the anode gas channels and the cathode gas channels, lead into the active area with no overlap, and such that the coolant channels alternate and run parallel with said anode gas channels and cathode gas channels through the active area) is to prevent pressure loss in a fuel cell stack, thus allowing power generation to be performed efficiently (para 0012).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) for using Ishida et al.’s flow (the cooling channels, anode gas channels, and the cathode gas channels are diverted collectively such that the coolant channels, together with the anode gas channels and the cathode gas channels, lead into the active area with no overlap, and alternatingly with said anode gas channels and cathode gas channels and there run parallel with them through the active area) is to prevent pressure loss in a fuel cell stack, thus allowing power generation to be performed efficiently.
	As to claim 2, Kondo et al. teach the bipolar plate and/or the active area are rectangular (fig. 2; note: para 0111 and 0113 indicates the same structure applies to the downstream separator; and thus the corresponding structure of fig. 2 would also be applicable to the cathode plate).
	As to claim 3, Kondo et al. teach the anode gas channels and the cathode gas channels are diverted at right angles (fig. 2; bends at the corners of sections [42] and [44] occur at right angles, note: para 0111 and 0113 indicates the same structure applies to the downstream separator; and thus the corresponding structure of fig. 2 would also be applicable to the cathode plate).  (This interpretation is taken barring specification at the placement of the diversion.  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).)
	Lee et al., relied upon to render obvious the coolant channels, show a diversion of approximately right angles (slight curve) (fig. 7B).  This difference is seen to be slight, such that unobviousness does not exist.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Also see MPEP §2144.05(I).  See the rejection to claim 1 above for full details regarding the combination, incorporated herein but not reiterated herein for brevity’s sake.
	As to claim 4, Kondo et al. teach each supply area, the respective coolant main port is arranged between the two respective main gas ports (fig. 2 – [22] being between [12] and [15]; [23] being between [13] and [14]).  
	As to claim 6, Kondo et al. (in view of Lee et al.) do not teach the coolant channels have different flow cross sections and/or heights in different regions within the distribution area. 
	However, Ishida et al. each of a slightly different distribution area, which uses guides [56a] to direct coolant passage in a distribution area (para 0053; fig. 4).  The coolant channels created by the guides have different flow cross sections (fig. 4).  The combination of Ishida et al.’s coolant channels (having different flow cross sections) with Kondo et al. (in view of Lee et al.) would yield the predictable result of providing cooling channels.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) combine the cooling channels of Ishida et al. (having different flow cross sections) with Kondo et al. (in view of Lee et al.), as the combination would yield the predictable result of providing cooling channels.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  
	As to claim 7, the bipolar plate of claim 1 has been rendered obvious (see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake).  Kondo et al. teach a fuel cell comprising at least two bipolar plates and a membrane electrode assembly arranged between said plates (stack seen in fig. 1; membrane electrode assembly between an upstream separator [30] and downstream separator [60], each paired with a respective downstream separator and upstream separator; see also para 0038).  
	As to claim 8, the fuel cell system of claim 7 has been rendered obvious (see the rejection to claim 7 for full details, incorporated herein but not reiterated herein for brevity’s sake).  Kondo et al. teach a motor vehicle having the fuel cell system (electric automobile; para 0084).
Response to Arguments
Applicant's arguments filed October 12, 2022 have been fully considered but they are not persuasive. 	
	Applicant argues that Kondo does not disclose many details regarding the cooling channel and thus there is no reason to modify condo co include the features of the coolant channel in claim  1 (specifically, “the coolant channels, together with the anode gas channels and the cathode gas channels, lead into the active area with no overlap, and such that the coolant channels alternate and run parallel with said anode gas channels and cathode gas channels through the active area”).
	Examiner respectfully disagrees with Applicant’s position.  This argument is not commensurate in scope with the rejection.  If Kondo taught the aforementioned features of claim 1, then an anticipatory rejection would have been made.  However, the rejection of record is an obviousness rejection, which is a proper manner of rejection the claim.  The teachings of a secondary reference are relied upon to render these features obvious.  Thus, the argument is not persuasive and the rejection of record is maintained.
	Applicant argues that there is no reason to modify Kondo with Ishida’s teaching regarding the claim limitation “the coolant channels, together with the anode gas channels and the cathode gas channels, lead into the active area with no overlap, and such that the coolant channels alternate and run parallel with said anode gas channels and cathode gas channels through the active area” for pressure loss prevention is not obvious because there is no explanation that these features would have the same advantages in Kondo and thus the burden of obviousness has not been met since only conclusory statements have been made.
	Examiner respectfully disagrees.  Applicant appears to be arguing that the teaching of Ishida et al. (regarding the structure of the cooling channels/anode gas channels/cathode gas channels) is inoperable, as the argument is stating the structure taught for a specific reason would not necessarily be present and would not be present in a combination.  However, this argument contradicts MPEP 2121(I), which states that prior art is presumed to be operable/enabling.  Additionally, Applicant’s argument appears to argue that Ishida’s motivation (clearly stated in para 0012) is conclusory and does not meet the burden to show obviousness does not find basis in the MPEP.  The “teaching-suggestion-motivation” rationale, as applied in the rejection, has been held to be a proper manner to apply obviousness rejection; see MPEP 2141(III).  Again, Applicant’s arguments appear to contradict the MPEP (as they merely state that the teaching in the proper art would not provide the benefits stated within the prior art and disregards the teaching as conclusory).  Applicant has provided no proof or reasoning as to why Ishida’s teaching is not compatible/combinable with Kondo.  Thus, the argument is not persuasive, and the rejection of record is maintained.
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well (with the exception of claim 5, which has allowable subject matter as indicated below).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	The reasons for allowability regarding claim 5 has been set forth in the office action dated July 12, 2022.  Those reasons are incorporated herein but are not reiterated herein for brevity’s sake.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759